       Case 2:19-cv-02050-KHV-TJJ Document 1 Filed 01/30/19 Page 1 of 23




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS




DANIEL PETERSON,

        Plaintiff,

vs.                                                               Case No. 2:19-cv-2050



MINERVA SURGICAL, a Delaware Corporation,
and DAVID CLAPPER, an individual,
      Defendants.




                                            COMPLAINT

        Plaintiff Daniel Peterson ("Peterson"), for his Complaint against defendant Minerva

Surgical ("Minerva"), and David Clapper ("Clapper") states and alleges as follows:

1.      Plaintiff Peterson is an individual and resident of Olathe, Kansas.

2.      Defendant Minerva is a Delaware corporation based in Redwood City, California.

3.      Defendant Clapper is an individual and resident of California.

4.      Jurisdiction and venue are properly placed inasmuch as all transactions relevant to this action

arose and/or occurred in the state of Kansas; subject matter jurisdiction is proper given the fact that

plaintiff possesses a Right to Sue notification issued him by the Equal Employment Opportunity

Commission dated December 4, 2018.



                                                     1
         Case 2:19-cv-02050-KHV-TJJ Document 1 Filed 01/30/19 Page 2 of 23




                                    FACTUAL BACKGROUND

Plaintiff’s Accommodation History:

5.       Plaintiff Peterson was previously employed by defendant Minerva for over two and a half

years with his most recent position entitled Area Sales Director, which became effective May 2016

after leading the company as a top-performing sales representative and acting as a principal sales

interface with the Minerva engineering team.

6.       Plaintiff Peterson's hiring was predicated on both his sales expertise and his prior successful

business relationship with defendant Minerva's President and CEO, defendant Clapper.

7.       During the course of plaintiff's employment with defendant Minerva, plaintiff performed his

assigned work in a successful and competent manner on behalf of defendants.

8.       Prior to his involuntary termination, plaintiff was recognized as a high-performing Area Sales

Director and Territory Manager in terms of total revenue since the inception of defendant's sales and

marketing department.

9.       Throughout his tenure as an Area Sales Director, plaintiff was seen as a respected, trusted,

and fair manager as well as a clinical and technical expert by the Minerva sales and engineering

teams.

10.      Due to plaintiff's respected and trusted position with the Minerva sales and engineering

teams, he was often the go-to resource for those with concerns, whether related to product

functionality, patient safety, training deficiencies, poor morale, inequity of treatment, and/or

retaliation.

11.      Plaintiff Peterson suffered from one or more disabling conditions during the course of his

employment with defendant Minerva, and these conditions were known to defendants prior to their


                                                   2
        Case 2:19-cv-02050-KHV-TJJ Document 1 Filed 01/30/19 Page 3 of 23




termination of plaintiff Peterson.

12.     During the course of his employment with defendant Minerva, plaintiff Peterson possessed

one or more disability conditions, including a Stress/Anxiety condition, and a military

service-connected condition involving a severe injury to his cervical spine which together

substantially impaired one or more of his major life activities, which conditions were exacerbated

by his workplace environment at Minerva.

13.     Plaintiff Peterson's upper supervision, Dave Clapper and Thomas Pendlebury, as well as

Human Resources Director Wendy Bowman, were aware of his disabling conditions, and plaintiff's

requests for reasonable accommodation.

14.          Plaintiff Peterson initiated a leave of absence as a reasonable accommodation for his

protected disabling conditions in mid-April, 2018.

15.     Thereafter, over the next several months, Plaintiff also sought various reasonable

accommodations to allow for his successful return to the defendant's workplace upon the completion

of his protected leave of absence.

16.     Despite    plaintiff's   proper   expressions    of concern,   defendant   denied   reasonable

accommodation to plaintiff Peterson; Minerva falsely has alleged that they made good faith efforts

over the course of several months to provide reasonable accommodations when, in fact, defendant

Clapper and others privately advised other Minerva employees during the same time frame that

plaintiff “would not be returning.” Further, Minerva promptly reorganized managerial alignment

upon Peterson’s leave of absence, deceitfully portraying it as temporary, notwithstanding reassigned

management making it clear to plaintiff’s former direct reports the new reporting structure was

permanent.


                                                     3
       Case 2:19-cv-02050-KHV-TJJ Document 1 Filed 01/30/19 Page 4 of 23




17.     While on leave of absence plaintiff sought alternative employment including employment

with one such prospective employer, Arrinex Incorporated (“Arrinex”) in an attempt to resolve the

situation and provide for his family by simply removing himself from his unhealthy work

environment.

18.     However, defendant Clapper proactively interfered with Peterson's economic opportunity to

gain employment with Arrinex. Clapper’s undisputed contact with Arrinex in this regard

corresponded with a phone call to plaintiff on or around June 6, 2018 by Arrinex effectively

terminating the employment opportunity. The referenced phone call from Arrinex to plaintiff is

further affirmed by an email subsequently sent to Arrinex by plaintiff as a thank you for “bringing

[Clapper’s call to Arrinex’s corporate office] to my attention” and to expressly state the information

“disgracefully” provided was “untrue and defamatory.”

19.     Minerva and defendant Clapper concurrently utilized plaintiff's weakened position of being

on unpaid leave and unable to find alternative employment in an attempt to obtain a resignation from

plaintiff, and/or to deny plaintiff’s requested reasonable accommodations.

20.     Because of plaintiff's inability to gain alternative employment due to unlawful interference

by defendant Clapper, Peterson was then forced to return to Minerva’s unhealthy work environment

despite not being provided the requested accommodations.

21.     Given plaintiff's impairment was attributed to his work circumstances, returning to work

without provision of his requested accommodations could predictably exacerbate his symptoms.

22.     Despite multiple attempts on his part to resolve the issues surrounding accommodation,

plaintiff was not allowed to return to work by defendant Minerva, which in turn retroactively and

inaccurately asserted that it had returned plaintiff Peterson to unpaid leave status regardless of


                                                    4
        Case 2:19-cv-02050-KHV-TJJ Document 1 Filed 01/30/19 Page 5 of 23




plaintiff having provided all legally required documentation and presenting himself as willing and

able to work.

23.     Ultimately, Executive Management's Dave Clapper and Thomas Pendlebury and Human

Resources' Wendy Bowman denied plaintiff Peterson the ability to return to work, resulting in his

involuntary, unlawful, retaliatory termination from employment on or around August 3, 2018.

24.     Defendant Minerva deceptively attempted to position the aforementioned involuntary,

unlawful, retaliatory termination as a voluntary resignation.

25.     Subsequently, at the conclusion of an internal Minerva meeting held after plaintiff's

involuntary termination, defendant Clapper pulled aside various Minerva sales team members who

previously reported to plaintiff Peterson and provided fictionalized information, intentionally

misconstrued events, and created a defamatory story to support Minerva's position as to plaintiff

Peterson.

26.     The aforesaid meeting concluded with Clapper stating Peterson "is no friend of Minerva.”



Employee Handbook Matters:

27.     Defendant Minerva further demonstrated disregard for the Employee Handbook over the span

of Plaintiff's employment with defendant, inclusive of sexist remarks and/or behaviors made openly

to subordinate employees by company sales/marketing head Thomas Pendlebury.

28.     In addition to its disregard for its published Employee Handbook, defendant Minerva

engaged in numerous violations of accepted human resource protocol, including unlawful

discrimination, violation of labor codes, total targeted compensation changes in breach of

employment agreements, inconsistent and inequitable treatment of sales employees, retaliatory


                                                      5
        Case 2:19-cv-02050-KHV-TJJ Document 1 Filed 01/30/19 Page 6 of 23




territory splits, dispensation of retaliatory, punitive commission rates, various other forms of

retaliation, and by failing to properly address employee concerns of a hostile work environment.

29.      The aforementioned disregard for the Employee Handbook coupled with violations of

accepted HR protocol resulted in unification of the top performing sales representatives in late

2016/early 2017 to provide awareness of allegedly "grave concern" to executive management.

30.      Defendant Minerva’s Chief Operations Officer, who reported directly to defendant Clapper

and oversaw the engineering team, also spoke to company officials Pendlebury and Clapper

regarding his awareness of sales employees' concerns and the likelihood of sales leaders breaking

chain of command to voice these concerns.

31.      These concerns were presented to defendant's Vice President of Sales & Marketing Thomas

Pendlebury and Clapper on behalf of the sales leaders by the Area Sales Directors in the first quarter

of 2017, resulting in retaliation against such individuals.



Retaliatory Treatment:

32.      Defendant's leadership officials Pendlebury and Clapper demonstrated a pattern of retaliatory

behavior over the span of plaintiff's employment.

33.      Pendlebury, Peterson's direct supervisor, exhibited a retaliatory and vindictive management

style towards plaintiff, including handling of MBO payments, inequitable compliance and oversight

of expense policy and reimbursement, punitive organizational realignments, treatment of job

candidates with intent to negatively effect plaintiff’s headcount and achievement, manufacture of

human resources issues to create fictional documentation trails, and defamation of plaintiff's

character, integrity, and abilities.


                                                       6
         Case 2:19-cv-02050-KHV-TJJ Document 1 Filed 01/30/19 Page 7 of 23




34.      In mid-January, 2018, defendant Minerva held a national sales meeting attended by plaintiff

Peterson, the Minerva sales force, and key members of Minerva’s Operational and engineering

teams.

35.      At said meeting, one or more discussions occurred which concerned the performance of

defendant Minerva's principle product.

36.      Prior to this meeting, defendant Minerva had introduced a redesigned medical device product

(the "ES device"), which effectively replaced the original endometrial ablation product manufactured

by Minerva.

37.      It was also shared privately and directly to plaintiff by members of Minerva’s engineering

team, who were instrumental in device safety modifications and design, that defendant Clapper

personally took credit for the original device "advancement" (which ultimately became known as ES)

by putting his name on the patent for the updated and redesigned Minerva ablation product.

38.      Direction was given by defendant’s managerial officials Pendlebury and Clapper for

Minerva’s sales personnel to communicate ES as a device "advancement" or enhancement versus

a necessary improvement.

39.      Plaintiff aided in the design of the ES device, including the creation of a conceptual sketch

incorporating limitations of the original ("Classic") device.

40.      Subsequent to plaintiff being made aware of defendant Clapper personally taking credit for

device improvement, plaintiff contacted a patent attorney and was educated on the difficulty of

overcoming assignment of invention clauses in employment agreement, regardless of Clapper’s

deceptive and unconscionable behavior.

41.      In addition to the Minerva Classic device’s inherent design limitations, defendant Minerva


                                                       7
        Case 2:19-cv-02050-KHV-TJJ Document 1 Filed 01/30/19 Page 8 of 23




provided inadequate training on key aspects of the device.

42.     Defendant's managerial officials Pendlebury and Clapper gave conflicting direction to the

Minerva sales force concerning the Classic device vis-a-vis the ES device.

43.     In early March, 2018, plaintiff Peterson received a confusing and odd voicemail from

Pendlebury addressing the "expired devices."

44.     In the latter half of 2017 and first half of 2018, plaintiff fielded numerous inquiries from

members of his sales team, and others, regarding questions surrounding defendant Minerva's

original, "Classic" product; which questions plaintiff in turn shared with upper management of

defendant Minerva.

45.     Defendants Minerva and Clapper informed the sales force - including plaintiff Peterson -

that Minerva would not recall or replace the "Classic" devices manufactured by Minerva.

46.     Instead, defendants identified to their sales force, inclusive of plaintiff, that sales employees

should sell the enhanced "ES" devices, while leaving "Classic" devices on customers' shelves and

in representatives' inventory to be used through the date of their expiration.

47.     Plaintiff Peterson was justifiably concerned about informing Minerva customers and sales

representatives of any issues relevant to performance of the "Classic" device.

48.     On or about April 17, 2018, Thomas Pendlebury left plaintiff Peterson an additional

voicemail of an odd and confusing nature.

49.     Pendlebury further stated in the above-referenced voicemail to plaintiff that he was greatly

concerned about internal communications relative to the issues surrounding the “Classic” device.

50.     At this time, defendant possessed no apparent or express intention to deal with any issues

surrounding performance of the "Classic" devices.


                                                      8
        Case 2:19-cv-02050-KHV-TJJ Document 1 Filed 01/30/19 Page 9 of 23




51.     On or about April 17, 2018, plaintiff Peterson again contacted defendant's upper management

and expressed explicit concerns relating to the direction given to the sales team relative to the

“Classic” device.

52.     Thereafter, defendants continued to refuse to address plaintiff’s questions and concerns as

to the Classic device.

53.     Plaintiff Peterson justifiably was concerned that defendants' collective lack of action and/ or

clarification constituted a violation of Kansas criminal statute K.S.A. 21-6503 making any form of

"deception, fraud, false pretense, false promise, or misrepresentation of a material fact … in

connection with the sale of any merchandise" criminally illegal in the state of Kansas.

54.     Plaintiff thereafter notified defendants of his concerns as to the applicability of K.S.A.

21-6503 to the situation involving the sale of Minerva's medical device products.

55.     Defendant Minerva terminated the employment of plaintiff Peterson on or about August 3,

2018.




                                                     9
        Case 2:19-cv-02050-KHV-TJJ Document 1 Filed 01/30/19 Page 10 of 23




                COUNT I: DISABILITY DISCRIMINATION IN VIOLATION OF

                                            42 U.S.C. 12101 et seq.



56.      Plaintiff incorporates all of the foregoing allegations, and further states as follows.

57.      Plaintiff Peterson served defendant Minerva as an Area Sales Director and Territory Manager

in a highly appropriate and productive manner for over two and a half years, through the date of his

involuntary termination from employment with Minerva on or about August 3, 2018.

58.      Plaintiff Peterson successfully performed his duties at a satisfactory level throughout the

duration of his active employment with defendant Minerva.

59.      During the course of his employment with defendant Minerva, plaintiff Peterson possessed

one or more disability conditions, including a Stress/Anxiety condition, and a military service

condition involving a severe injury to his cervical spine which substantially impaired one or more

of his major life activities.

60.      Plaintiff Peterson's disabling conditions were exacerbated by his workplace environment.

61.      Plaintiff Peterson's upper supervision, managerial employees Dave Clapper, Thomas

Pendlebury, and Wendy Bowman were aware of his disabling conditions, and plaintiff's requests for

reasonable accommodation.

62.      Plaintiff Peterson initiated a leave of absence as a reasonable accommodation for his

protected disabling conditions.

63.      Plaintiff also sought various reasonable accommodations to allow for his successful return

to the defendant's workplace upon the completion of his protected leave of absence.

64.      Despite     plaintiff's   proper   expressions     of concern,     defendant     denied   reasonable


                                                       10
       Case 2:19-cv-02050-KHV-TJJ Document 1 Filed 01/30/19 Page 11 of 23




accommodation to plaintiff Peterson.

65.     Ultimately, defendant by and through its managerial employees Dave Clapper, Thomas

Pendlebury, and Wendy Bowman unlawfully denied plaintiff Peterson reasonable accommodation,

and further denied him the ability to return to work, resulting in his involuntary, unlawful

termination from Minerva on or around August 3, 2018.

66.     As a result of the foregoing, plaintiff was the victim of unlawful treatment by defendant

Minerva in violation of his rights under the Americans with Disabilities Act, 42 U.S.C. 12101 et seq.

("the ADA").

67.     The actions of defendant as set forth in the preceding paragraphs were unlawful violations

of plaintiff's rights to be free of unlawful discrimination under the ADA.

68.     As a direct and proximate result of plaintiff's unlawful treatment by defendant Minerva, as

referenced above, plaintiff Peterson has incurred actual and compensatory damages in a total amount

exceeding $75,000.00.

69.     Plaintiff is further entitled to an award of punitive damages in an amount exceeding

$75,000 due to the malicious and/or reckless conduct of defendant Minerva.

70.     Plaintiff further is entitled to an award of prejudgment interest arising from defendant's

unlawful actions.

WHEREFORE, plaintiff Peterson prays for the Court's order against defendant Minerva granting him

judgment as against defendant Minerva for his actual and compensatory damages in an amount

exceeding $75,000.00, for prejudgment interest, together with such other relief as the

Court deems proper.




                                                     11
        Case 2:19-cv-02050-KHV-TJJ Document 1 Filed 01/30/19 Page 12 of 23




                            COUNT II: RETALIATION IN VIOLATION OF

                                            42 U.S.C. 12101 et seq.



71.      Plaintiff incorporates all of the foregoing allegations, and further states as follows.

72.      Plaintiff Peterson served defendant Minerva as an Area Sales Director and Territory Manager

in a highly appropriate and productive manner for over two and a half years, through the date of his

involuntary termination from employment with Minerva on or about August 3, 2018.

73.      Plaintiff Peterson successfully performed his duties at a satisfactory level throughout the

duration of his active employment with defendant Minerva.

74.      During the course of his employment with defendant Minerva, plaintiff Peterson possessed

one or more disability conditions, including a Stress/Anxiety condition, and a military service

condition involving a severe injury to his cervical spine which substantially impaired one or more

of his major life activities.

75.      Plaintiff Peterson's disabling conditions were exacerbated by his workplace environment.

76.      Plaintiff Peterson's upper supervision, Dave Clapper, Thomas Pendlebury, and Wendy

Bowman, were aware of his disabling conditions, and plaintiff's requests for reasonable

accommodation.

77.      Plaintiff Peterson initiated a leave of absence as a reasonable accommodation for his

protected disabling conditions.

78.      Plaintiff also sought various reasonable accommodations to allow for his successful return

to the defendant's workplace upon the completion of his protected leave of absence.

79.      Despite     plaintiff's   proper   expressions     of concern,     defendant     denied   reasonable


                                                       12
       Case 2:19-cv-02050-KHV-TJJ Document 1 Filed 01/30/19 Page 13 of 23




accommodation to plaintiff Peterson.

80.     Ultimately, defendant Minerva’s managerial employees Dave Clapper, Thomas Pendlebury,

and Wendy Bowman unlawfully denied plaintiff Peterson the ability to return to work, resulting in

his involuntary and unlawfully retaliatory termination from employment with Minerva on or around

August 3, 2018.

81.     As a result of the foregoing, plaintiff was the victim of unlawful retaliation by defendant

Minerva in violation of his rights under the Americans with Disabilities Act, 42 U.S.C. 12101 et seq.

("the ADA").

82.     The actions of defendant as set forth in the preceding paragraphs were unlawful violations

of plaintiff's rights to be free of unlawful retaliation under the ADA.

83.     As a direct and proximate result of plaintiff's unlawful treatment by defendant Minerva, as

referenced above, plaintiff Peterson has incurred actual and compensatory damages in a total amount

exceeding $75,000.00.

84.     Plaintiff is further entitled to an award of punitive damages in an amount exceeding

$75,000 due to the malicious and/or reckless conduct of defendant Minerva.

85.     Plaintiff further is entitled to an award of prejudgment interest arising from defendant's

unlawful actions.

WHEREFORE, plaintiff Peterson prays for the Court's order against defendant Minerva granting him

judgment as against defendant Minerva for his actual and compensatory damages in an amount

exceeding $75,000.00, for prejudgment interest, together with such other relief as the

Court deems proper.




                                                      13
       Case 2:19-cv-02050-KHV-TJJ Document 1 Filed 01/30/19 Page 14 of 23




       COUNT III: RETALIATION IN VIOLATION OF KANSAS PUBLIC POLICY



86.     Plaintiff incorporates all of the foregoing allegations, and further states as follows.

87.     Plaintiff served defendant Minerva as an Area Sales Director and Territory Manager in a

highly appropriate and productive manner for over two and a half years, through the date of his

involuntary termination from employment with Minerva on or about August 3, 2018.

88.     In mid-January, 2018, defendant Minerva held a national sales meeting attended by plaintiff

Peterson and the Minerva sales force.

89.     At said meeting, one or more discussions occurred which concerned the performance of

defendant Minerva's principle endometrial ablation product.

90.     Prior to this meeting, defendant Minerva had introduced a redesigned medical device product

(the "ES device"), which effectively served to replace the original “Classic” product manufactured

by Minerva.

91.     Plaintiff aided in the design of the ES device.

92.     In early March, 2018, plaintiff Peterson received a confusing and odd voicemail from

Pendlebury addressing the "expired devices."

93.     In the latter half of 2017 and first half of 2018, plaintiff fielded numerous inquiries from

members of his sales team, and others, as to Minerva's original "Classic" product.

94.     Defendants Minerva and Clapper informed the sales force - including plaintiff Peterson -

that Minerva would not recall the "Classic" devices manufactured by Minerva.

95.     Instead, defendants identified to their sales force, inclusive of plaintiff, that sales employees

should encourage clients to purchase the "ES" devices, while leaving the company's originals on


                                                      14
       Case 2:19-cv-02050-KHV-TJJ Document 1 Filed 01/30/19 Page 15 of 23




customers’ shelves and in representatives’ inventory to be used through the date of their expiration.

96.       Plaintiff Peterson was justifiably concerned by defendant’s actions in this regard, as related

to the ES and Classic devices.

97.       On or about April 17, 2018, Thomas Pendlebury left plaintiff Peterson an additional

voicemail of an odd and confusing nature.

98.       Pendlebury further stated in the above-referenced voicemail to plaintiff that he was greatly

concerned about internal communications relative to the issues surrounding the “Classic” device.

99.       At this time, defendants possessed no apparent or express intention to deal with any issues

surrounding performance of the "Classic" devices.

100.      On or about April 17, 2018, plaintiff Peterson again contacted defendant's upper management

and expressed explicit concerns about the direction given to the sales team relative to the “Classic”

device.

101.      Thereafter, defendants continued to refuse to address plaintiff’s questions and concerns as

to the Classic device.

102.      Plaintiff Peterson justifiably was concerned that defendants' collective lack of action and/ or

clarification constituted a violation of Kansas criminal statute K.S.A. 21-6503 making any form of

"deception, fraud, false pretense, false promise, or misrepresentation of a material fact … in

connection with the sale of any merchandise" criminally illegal in the state of Kansas.

103.      Plaintiff thereafter notified defendants of his concerns as to the applicability of K.S.A.

21-6503 to the situation involving the sale of Minerva's medical device products.

104.      Subsequently, plaintiff Peterson initiated a leave of absence due to his health condition.

105.      Defendant Minerva unlawfully terminated the employment of plaintiff on or about August


                                                      15
       Case 2:19-cv-02050-KHV-TJJ Document 1 Filed 01/30/19 Page 16 of 23




3, 2018.

106.    As a result of the foregoing, plaintiff was the victim of unlawful retaliation by defendant

Minerva in violation of his right to be free of such retaliation due to his engaging in protected

speech, to wit his expressions of concern relative to the applicability of K.S.A. 21-6503 and relevant

other state and federal law and regulations.

107.    The actions of defendant as set forth in the preceding paragraphs were unlawful violations

of plaintiff's rights to be free of unlawful retaliation under Kansas law and public policy.

108.    As a direct and proximate result of plaintiff's unlawful treatment by defendant Minerva, as

referenced above, plaintiff Peterson has incurred actual and compensatory damages in a total amount

exceeding $75,000.00.

109.    Plaintiff is further entitled to an award of punitive damages in an amount exceeding

$75,000.00 due to the malicious and/or reckless conduct of defendant Minerva.

110.    Plaintiff further is entitled to an award of prejudgment interest arising from defendant's

unlawful actions.

WHEREFORE, plaintiff Peterson prays for the Court's order against defendant Minerva granting him

judgment as against defendant Minerva for his actual, compensatory, and punitive damages in an

amount exceeding $75,000.00, for prejudgment interest, together with such other relief as the Court

deems proper.




                                                      16
       Case 2:19-cv-02050-KHV-TJJ Document 1 Filed 01/30/19 Page 17 of 23




                        COUNT IV: BREACH OF IMPLIED CONTRACT

111.    Plaintiff incorporates each of the foregoing allegations and further states as follows.

112.    During the course of his employment relationship with defendant Minerva, plaintiff Peterson

was subject to various personnel policies and/or procedures, conduct, business usage, and other

matters which were promulgated by Minerva to its workforce, inclusive of plaintiff, which matters

constituted an implied contract of employment under Kansas law between defendant and plaintiff.

113.    Among the policies maintained and published by Minerva, and agreed upon by plaintiff, was

a stated emphasis on, and purported commitment to, the process of recognizing leaves of absence

as protected actions not otherwise subjecting the employee to discharge from his/her employment

and, further, the right of any employee to bring matters of underlying violation of Kansas law to the

attention of Minerva management.

114.    Despite the existence of the aforementioned policies, among others of relevance, plaintiff was

denied the rights otherwise promised him by defendant in and as a result of such policies and

practices.

115.    Despite the competent overall performance of his job duties, plaintiff Peterson was

involuntarily and unlawfully discharged from his employment by defendant Minerva without proper

cause, warning or other notification.

116.    Plaintiff Peterson took a legal leave of absence after his work environment exacerbated his

disabilities that were recognized under state law, as well as defendant's upper management.

117.    Due to his taking of a protected leave of absence, plaintiff was involuntarily and unlawfully

terminated from his employment from defendant in violation of Minerva's implied contractual

commitments made to plaintiff.


                                                     17
       Case 2:19-cv-02050-KHV-TJJ Document 1 Filed 01/30/19 Page 18 of 23




118.      Defendant Minerva violated its policies and practices, as aforementioned, and as defined to

plaintiff and its workforce.

119.      As a direct and proximate result of the foregoing actions, defendant Minerva breached its

implied contractual obligations owed to plaintiff, including but not limited to its duty not to

discharge plaintiff except for just cause and/or based upon the proper recognition and

implementation of its previously stated policies and practices.

120.      As a result of defendant's breach of its implied contractual obligations owed to plaintiff,

plaintiff has suffered actual and consequential damages in an amount exceeding $75,000.00, for

which defendant Minerva is liable to him, together with such other damages, including prejudgment

interest, as the Court may deem proper.

WHEREFORE, plaintiff Peterson prays for the Court's order against defendant Minerva granting him

judgment as against defendant Minerva for his actual and consequential damages in an amount

exceeding $75,000.00, for prejudgment interest, together with such other relief as the Court deems

proper.




                                                    18
       Case 2:19-cv-02050-KHV-TJJ Document 1 Filed 01/30/19 Page 19 of 23




                   COUNT V: TORTIOUS INTERFERENCE WITH A
               PROSPECTIVE BUSINESS ADVANTAGE OR RELATIONSHIP

121.    Plaintiff incorporates each of the foregoing allegations and further states as follows.

122.    Plaintiff Peterson applied for one or more job openings outside of defendant Minerva during

his term of employment with Minerva.

123.    Plaintiff received interview opportunities with prospective employers, including one from

Arrinex, Incorporated ("Arrinex").

124.    Plaintiff interviewed with management of Arrinex, resulting in a positive dialogue with an

explicitly referenced opportunity for a job offer to be granted plaintiff by Arrinex.

125.    The opportunity for employment with Arrinex represented a plain business expectancy and/or

relationship with the probability of future economic benefit in the form of employment to plaintiff

Peterson.

126.    Subsequent to the aforementioned events, plaintiff was advised by Arrinex that it had been

contacted by Minerva's CEO, defendant Clapper, whom had knowledge of plaintiff Peterson's job

prospects with Arrinex.

127.    Defendant Clapper was acting in this regard in both his individual capacity as well as his

capacity as CEO on behalf of defendant Minerva.

128.    When speaking with Arrinex, defendant Clapper intentionally and wrongfully engaged in

misconduct by attacking plaintiff Peterson's character and integrity.

129.    Defendant Clapper, upon information and belief, also made intentional and false claims that

plaintiff Peterson had cheated on business expenses relating to defendant Minerva.

130.    Because of these unlawful actions by defendant Clapper, plaintiff Peterson thereafter learned



                                                     19
       Case 2:19-cv-02050-KHV-TJJ Document 1 Filed 01/30/19 Page 20 of 23




from Arrinex that a "red flag" existed relative to his hiring process.

131.    After checking all professional references plaintiff provided, which were extremely favorable,

Arrinex notified plaintiff that it had moved in a "different direction" instead of offering him a

position with the company.

132.    The wrongful behavior set forth above of defendant Clapper, acting for and on behalf of

defendant Minerva, represents intentional and tortious interference in the prospective business

advantage and/or expectancy held by plaintiff Peterson with Arrinex.

133.    Defendants’ actions as set forth above constitute one or more acts or unlawful interferences

against plaintiff Peterson, and/or evidence of tortious interference, all in violation of plaintiff

Peterson's rights to be free of the same, and plaintiff has incurred actual and compensatory damages

in an amount exceeding $75,000.00 as a result.

134.    As a direct and proximate result of the foregoing actions, defendant Clapper and Minerva are

liable to plaintiff Peterson for his actual and compensatory damages in an amount exceeding

$75,000.00.

135.    Defendants actions as described hereinabove were malicious and/or taken in reckless

disregard for plaintiff's Peterson's rights, and as such subject defendants to punitive damages in an

amount exceeding $75,000.00.

WHEREFORE, plaintiff Peterson prays for the Court's order against defendant Minerva granting him

judgment as against defendants Clapper and Minerva, jointly and severally, for his actual,

compensatory, and punitive damages in an overall amount exceeding $75,000.00, for prejudgment

interest, together with such other relief as the Court deems proper.




                                                      20
       Case 2:19-cv-02050-KHV-TJJ Document 1 Filed 01/30/19 Page 21 of 23




          COUNT VI: DECLARATORY RELIEF ARISING FROM DISPUTED
       ARBITRATION PROVISION CONCERNING PLAINTIFF’S EMPLOYMENT
                     BY DEFENDANT MINERVA SURGICAL


136.   Plaintiff incorporates each of the foregoing allegations and further states as follows.

137.    Pursuant to 28 U.S.C. 2201, plaintiff Peterson seeks a declaration by this Court determining

and declaring the existence of certain rights and other legal relations as between he and the named

defendants in this action.

138. Plaintiff Peterson was previously employed by defendant Minerva, and he served Minerva in

a sales management role within this judicial district and the state of Kansas generally during the time

period relevant to this matter.

139.    Plaintiff Peterson, upon information and belief, executed one or more written agreements

detailing certain rights and obligations as between he and the defendants, which agreement

document(s) were presented as a condition of employment to Peterson on a take-it-or-leave it basis.

140. Among the agreements which plaintiff Peterson believes he executed is a document authored

in its entirety by defendant Minerva, in which Minerva attempted to require the mandatory

arbitration of any dispute arising from plaintiff Peterson’s course of employment with Minerva.

141. Within the subject written agreement described in the preceding paragraphs, defendant Minerva

mandated that, among other things, plaintiff Peterson would submit employment disputes to

mandatory arbitration to be expressly subject to California law, and further that such arbitration

proceeding would be held in San Mateo County, California.

142. The aforementioned requirements placed upon plaintiff Peterson, as relates to the litigation of

any matters arising from his employment by defendant Minerva, were – among other things –



                                                     21
       Case 2:19-cv-02050-KHV-TJJ Document 1 Filed 01/30/19 Page 22 of 23




unconscionable by their very nature and effect.

143. Because the subject arbitration requirement was unconscionable, the same must be deemed

unenforceable as against plaintiff Peterson.

144.      Further, and alternatively, plaintiff Peterson’s direct claim or claims against individual

defendant Clapper are not encompassed, or otherwise covered, by any aspect of the subject

arbitration clause, and as such any arbitration requirement is not binding upon plaintiff’s individual

tort claims as against defendant Clapper.

145.     In the further alternative, this Court should declare that the conduct of any arbitration

proceeding deemed to be binding upon plaintiff Peterson and his claims arising from his course of

employment must be adjudicated in full within this judicial district, inasmuch as all events relevant

to plaintiff Peterson’s claims arose in this judicial district.

WHEREFORE, plaintiff Peterson prays for the Court's order declaring that any arbitration provision

executed by plaintiff at the demand of defendants is void; further, and alternatively, for the Court’s

order declaring that plaintiff’s individual tort claims against defendant Clapper are not subject to

arbitration. In the alternative, further, plaintiff Peterson prays for the Court’s order directing that any

arbitration proceeding as relates to the claims of plaintiff against defendants shall be adjudicated in

full within this judicial district, together with such other relief as the Court deems proper.




                                                         22
Case 2:19-cv-02050-KHV-TJJ Document 1 Filed 01/30/19 Page 23 of 23




                                JURY TRIAL DEMAND

Plaintiff hereby demands a trial by jury as to all issues so triable.




                                           Respectfully Submitted,

                                           LAW OFFICES OF ALBERT F. KUHL




                                           /s/ Albert F. Kuhl
                                           Albert F. Kuhl KS #12478
                                           15700 College Blvd., Suite 200
                                           Lenexa, KS 66219
                                           Tel. 913.438.2760
                                           Fax: 913.327.8492
                                           Email: Al@KCjoblawyer.com
                                           ATTORNEY FOR PLAINTIFF




                                              23
